Citation Nr: 1421642	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  

The Veteran testified at a Board hearing in January 2013; the transcript is of record.

This matter was remanded in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2013 Board Remand, it was instructed that the Veteran should be afforded a VA examination to determine whether any current psychiatric disability is related to service.  The examiner did not respond to any of the Board's queries, to include providing etiological opinions regarding his anxiety and major depression.  Thus, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of this matter being remanded, give the Veteran another opportunity to submit a statement from the VA treatment provider who told him that he had anxiety related to the in-service assault.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a supporting statement from the VA treatment provider who told him that he had anxiety related to the in-service assault.

2.  Return the claims folder and a copy of this remand to the February 2014 VA examiner (or another examiner if the February 2014 VA examiner is unavailable) for opinions as to the following:  

The examiner should consider the report of in-service treatment for nervousness at work, and rectal bleeding (reportedly related to hemorrhoids) reported after the June 1970 military sexual assault.

The examiner should provide an opinion as to:

a)  Whether the Veteran has met the criteria for a diagnosis of PTSD at any time since approximately July 2008;

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that anxiety is a result of service or any incident therein, to include the reported military sexual trauma;

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that major depression is a result of service or any incident therein, to include the reported military sexual trauma.

d)  Whether there is evidence of behavior changes (in service or since) in response to the reported military sexual trauma.  

The examiner should provide reasons for these opinions.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

3.  If the appeal is not fully granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



